ALEXANDER, J.
[¶ 1] Wayne Dubay appeals from a judgment of divorce entered in the District Court (Skowhegan, Clapp, J.) awarding Anne Dubay spousal support and attorney fees. Wayne argues that the District Court: (1) violated a positive rule of law in applying 19-A M.R.S.A. § 951-A(2)(A) (Supp.2001) because the court improperly applied the factors set forth in 19-A M.R.S.A. § 951-A(5) to rebut the presumption against permanent spousal support for marriages of less than ten years in length; (2) based the spousal support award upon erroneous factual conclusions; and (3) abused its discretion in awarding attorney fees. Because clarification of some of the court’s findings is required before we can determine if the court abused its discretion or committed an error of law, we vacate and remand.
*1222[¶ 2] In this case, a central issue is application of the rebuttable presumption against permanent spousal support. The law provides that: “There is a rebuttable presumption that general support may not be awarded if the parties were married for less than 10 years as of the date of the filing of the action for divorce.” 19-A M.R.S.A. § gsi-A^JCAXl).1
[¶ 3] Awards of spousal support are reviewed for abuse of discretion. Libby v. Libby, 2001 ME 130, ¶ 8, 781 A.2d 773, 775. To review for abuse of discretion, we necessarily must review the facts upon which the trial court based its exercise of discretion. The trial court’s findings as to (1) the length of time from marriage to the date of the filing of the action for divorce, and (2) the justification for the spousal support award are critical to our review of an award of spousal support in a marriage of less than 10 years duration.
[¶ 4] In its original judgment, the court found that the parties were married on December 31, 1991, and the action for divorce was filed on June 8, 2000. This suggested an eight and one-half year marriage. However, the parties agree, and the record reflects, that the marriage was actually for six and one-half years. For purposes of calculations pursuant to section 951-A(2)(A), the parties were married December 31, 1992, and the divorce complaint was filed on June 8, 1999.2 After the judgment, the fifing date error was corrected on a motion by Anne Dubay that, understandably, did not ask the court to reconsider the permanent spousal support award.
[¶ 5] The court’s findings and exercise of discretion regarding the rebuttable presumption for marriages of less than ten years duration may be applied differently if a marriage is one of: (1) eight and one-half years, as the court found when it determined that the presumption was rebutted; (2) seven and one-half years, as established after amendment; or (3) six and one-half years, as the parties now agree. Accordingly, we remand to allow the court to determine if on the present record it finds the presumption against permanent spousal support rebutted and continues its award of permanent spousal support or if it deems some other disposition appropriate for this marriage of six and one-half years.
[¶ 6] Clarification of the court’s findings is a necessary predicate to our review of any findings for abuse of discretion or error of law.
*1223The entry is:
Judgment vacated. Remanded for further findings in accordance -with this opinion.

. 19-A M.R.S.A. § 951-A(2) provides, in relevant part:
2. Types of spousal support. The court may, after consideration of all factors set forth in subsection 5, award or modify spousal support for one or more of the following reasons.
A. General support may be awarded to provide financial assistance to a spouse with substantially less income potential than the other spouse so that both spouses can maintain a reasonable standard of living after the divorce.
(1) There is a rebuttable presumption that general support may not be awarded if the parties were married for less than 10 years as of the date of the filing of the action for divorce. There is also a rebut-table presumption that general support may not be awarded for a term exceeding 1/2 the length of the marriage if the parties were married for at least 10 years but not more than 20 years as of the date of the filing of the action for divorce.
(2) If the court finds that a spousal support award based upon a presumption established by this paragraph would be inequitable or unjust, that finding is sufficient to rebut the applicable presumption.


. The docket entries reflect that the divorce complaint was filed June 8, 1999. However, the action was initiated with the May 27, 1999, filing of Arme Dubay’s answer and counterclaim complaint for divorce.